Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a pallet positioning guide comprising all the combination as claimed and having particularly the camming slope adapted to guide an edge of the pallet in the sideways and downward direction towards the bottom portion of the camming slope; a connection strip at the front portion of the camming body, extending vertically and adapted to attach the camming body to a vertical column and securely support the camming body in place as the camming slope guides the pallet to the bottom portion of the camming slope; and the front portion of the camming body comprises a beveled guide surface, beveled in a horizontal direction toward the connection strip, and adapted to guide the pallet in contact with the beveled guide surface in the longitudinal and sideways directions toward the camming surface and away from the connection strip as recited in independent claim 1; and having particularly a connection strip having a plurality of bolt receiving holes therethrough; a camming surface attached to the connection strip and extending in a rearward horizontal direction, perpendicular to a vertical direction, from a front portion to a rear portion of the camming surface, a plane of the camming surface at an angle of about 55 degree to 80 degree to a horizontal plane at a bottom of the camming surface; -3-the front portion of the camming surface having a bevel surface and a plane of the bevel surface is at an angle of about 35 degree to 55 degree to the plane of the camming surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc